993 F.2d 229
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.James Franklin LEONARD, Jr., Defendant-Appellant.
No. 93-6148.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 27, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CR-92-36-3-MU)
James Franklin Leonard, Jr., Appellant Pro Se.
Kenneth Davis Bell, Office of the United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:


1
James Franklin Leonard, Jr., appeals from the district court's order denying his motion to modify his sentence based on amendments to the sentencing guidelines.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Leonard, No. CR-92-36-3-MU (W.D.N.C. Jan. 4, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED